Citation Nr: 0921234	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for bilateral foot 
disorders, including arthritis, bursitis, neuromas, displaced 
tibial sesamoid, and varum, varus, and valgus deformities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 until August 
1956.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan for additional development.  This matter 
was also previously remanded to the RO by a June 2005 Board 
Remand.  Prior to both remands, this matter was on appeal 
from a December 2003 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral foot disorders, 
including arthritis, bursitis, neuromas, displaced tibial 
sesamoid, and varum, varus, and valgus deformities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record is in equipoise to warrant a 
finding that the Veteran's bilateral pes planus is related to 
his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service 
connection for bilateral pes planus.  In view of the Board's 
decision to grant the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim
 
The Veteran essentially contends that he developed bilateral 
pes planus due to his service.  Specifically, in numerous 
statements, including his January 2004 notice of 
disagreement, he reported that he did not have any foot 
problems prior to service, but that he developed foot 
problems in basic training. due to his having being issued 
boots of an incorrect size. 

The Veteran's July 1956 separation examination found him to 
have normal feet, but noted that he had "fallen arches" 
that were treated in the Orthopedics clinic.  It also noted 
that he had had a simple fracture of the left fibula at the 
age of 13, but had had no trouble since that time.  He 
further denied any other pertinent medical history.  

The private medical records generally indicate that the 
Veteran has been treated for bilateral foot pain for years, 
but do not provide any medical opinions as to the etiology of 
his bilateral pes planus.  

A VA examination was provided in October 2003.  The Veteran 
complained of pain in the left foot and callosities on his 
feet, without flareups.  Objective evidence of painful motion 
of the included edema, instability, weakness, and tenderness 
were not noted on examination; however abnormal weight 
bearing was indicated by callosities and unusual shoe wear 
pattern.  Pes planus and hallux valgus were noted on 
examination.  VA x-rays found pes planus on weight bearing 
views.  The bony structures, joint spaces, and soft tissues 
were otherwise unremarkable.  The examiner diagnosed him with 
bilateral pes planus, symptomatic, and found it to be not at 
least as likely as not related to his active duty service.  

A new VA examination was provided to the Veteran in December 
2008.  The Veteran reported an onset of a bilateral foot 
disorder in service, due to the use of footwear in boot camp 
that was too small.  There was no foot related 
hospitalization or surgery, trauma, or foot related neoplasm.  
The Veteran reported pain bilaterally in the proximal 
metatarsal.  There were no flare-ups of foot joint disease.  
The examiner found no evidence of swelling, instability, 
weakness, or abnormal weight bearing bilaterally, though 
there was evidence of painful motion of the left foot, which 
was absent with the right foot.

X-rays found no acute fracture, dislocation, or radiopaque 
foreign body in the soft tissue.  There were mild 
degenerative changes of both feet.  The examiner diagnosed 
the Veteran with mild degenerative changes of both feet, with 
pes planus.   The examiner found his pes planus at least as 
likely as not to be caused by or a result of his service.  
The examiner further stated that pes planus may be congenital 
or acquired and that a review of the Veteran's service 
treatment records validated his treatment for pes planus in 
service.  In January 2009, the examiner further stated that 
she could not determine whether the Veteran's pes planus was 
congenital or acquired without resorting to speculation, but 
that he was treated for his disorder in service and that 
there was no evidence of record of his pre-service years.

The Veteran has also submitted numerous lay statements from 
friends and family in support of his claim.  However, all the 
lay statements deal with the Veteran's condition in the years 
following service and do not address the actual development 
of the Veteran's claimed disorders in service.   The most 
these statements indicate is that the Veteran has informed 
them for years that he developed his claimed foot disorders 
in service.   The Veteran's statements, however, do indicate 
that he did not have complaints of foot pain prior to 
service, but that he developed pain in service.  

Although the October 2003 VA examination provided a negative 
opinion, the reasoning behind the opinion was unclear.  In 
contrast, the December 2008 VA examiner provided more of a 
basis as to how she came to the opinion that his bilateral 
pes planus was related to his service.  The Veteran's 
statements reporting that he did not have any foot problems 
prior to service, but developed problems in service and 
continued to have problems following service, and the service 
treatment record reporting that the Veteran was treated for 
pes planus in service, considered in conjunction with the 
December 2008 VA opinion that the Veteran's pes planus was at 
least as likely as not due to service, the evidence is at 
least at equipoise.  The benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  Resolving 
reasonable doubt in the Veteran's favor, the equipoise of the 
evidence warrants a grant of service connection for bilateral 
pes planus.  



[Continued on the next page] 


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The Veteran essentially contends that his bilateral foot 
disorders, including arthritis, bursitis, neuromas, displaced 
tibial sesamoid, and varum, varus, and valgus deformities are 
related to his service, or his service-connected bilateral 
pes planus.  

Given the grant of service connection for pes planus in this 
decision, above, an opinion as to whether the service-
connected pes planus is etiologically related to or 
aggravated any of the claimed disorders.  As such, a new VA 
examination is necessary to address this issue.  

The Veteran must be advised of the regulations governing 
service connection on the basis of aggravation, as in effect 
when he submitted his claim prior to the December 2003 rating 
decision underlying this appeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided 
notice of the criteria for establishing 
service connection on the basis of 
aggravation.  

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral foot disorders, including 
arthritis, bursitis, neuromas, 
displaced tibial sesamoid, and varum, 
varus, and valgus deformities found to 
be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should address the following:

(a)	Is it is at least as likely as not 
(that is, at least a 50-50 degree of 
probability) that any claimed foot 
disorder (including arthritis, 
bursitis, neuromas, displaced tibial 
sesamoid, and varum, varus, and 
valgus deformities) was first 
manifested in service, or was caused 
by the Veteran's service, or was 
present prior to service and 
aggravated during service?
(b)	 Is it is at least as likely as 
not (that is, at least a 50-50 degree 
of probability) that any claimed foot 
disorder (including arthritis, 
bursitis, neuromas, displaced tibial 
sesamoid, and varum, varus, and 
valgus deformities) was caused by or 
aggravated by the Veteran's service-
connected bilateral pes planus?  If 
the examiner finds that a foot 
disorder was aggravated by service or 
the service-connected bilateral pes 
planus, the examiner should, if 
possible, discuss to what extent any 
disorder found was aggravated beyond 
the natural progression of the 
disorder.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his 
disorder(s).  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  After completion of the above and 
any additional development deemed 
necessary, the expanded record should 
be reviewed and it should be determined 
if the Veteran's claims can be granted.  
If any claim is not granted, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


